4 A.3d 835 (2010)
298 Conn. 909
STATE of Connecticut
v.
Kathleen Pamela LAVIGNE.
SC 18675
Supreme Court of Connecticut.
Decided September 15, 2010.
Martin Zeldis, public defender, in support of the petition.
Melissa L. Streeto, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 121 Conn.App., 190, 995 A.2d 94 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's instructions as to General Statutes § 53a-123(a)(5) were not improper when the defendant was the joint owner of the subject bank account?"